Case 1:21-cv-01877-ENV-VMS Document 1 Filed 04/07/21 Page 1 of 9 PageID #: 1




BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 282-7878
Attorneys for Plaintiff
Our File No.: 119313

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK



 Heather Gansberg,
                                                         Case No:
                          Plaintiff,
                                                         COMPLAINT
                          v.
                                                         JURY TRIAL DEMANDED
 C.Tech Collections, Inc.,

                                          Defendant.


       Plaintiff Heather Gansberg (“Plaintiff”), by and through her undersigned counsel,
complains, states and alleges against Defendant C.Tech Collections, Inc. (“Defendant”), upon
information and belief, as follows:
                                        INTRODUCTION
       1.      This action seeks to recover for violations of the Fair Debt Collection Practices Act,
15 U.S.C. § 1692, et seq. (the “FDCPA”).

                                 JURISDICTION AND VENUE
       2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
15 U.S.C. § 1692k(d).     The Court has supplemental jurisdiction exists over the any state law
claims pursuant to 28 U.S.C. §1367
       3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events
or omissions giving rise to the claim occurred in this Judicial District.
       4.      At all relevant times, Defendant conducted business within the State of New York.




                                                  1
Case 1:21-cv-01877-ENV-VMS Document 1 Filed 04/07/21 Page 2 of 9 PageID #: 2




                                            PARTIES
       5.      Plaintiff Heather Gansburg is an individual who is a citizen of the State of New
York residing in Kings County, New York.
       6.      Plaintiff is a natural person allegedly obligated to pay a debt.
       7.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
       8.      On information and belief, Defendant C.Tech Collections, Inc., is a New York
Corporation with a principal place of business in Suffolk County, New York.

                THE FDCPA AS IT RELATES TO THE CLAIMS HEREIN
       9.      Congress enacted the FDCPA in 1977 upon finding “abundant evidence of the use
of abusive, deceptive, and unfair debt collection practices by many debt collectors.” And that debt
collection abuse by third party debt collectors was a widespread and serious national problem. See
S. Rep. No. 95-382, at 2 (1977) reprinted in U.S.C.C.A.N. 1695, 1696; 15 U.S.C § 1692(a).
       10.     At that time, Congress was concerned that “abusive debt collection practices
contribute to the number of personal bankruptcies, to material instability, to the loss of jobs, and
to invasions of individual privacy.” Id. Congress concluded that “existing laws . . . [we]re
inadequate to protect consumers,” and that “the effective collection of debts” does not require
“misrepresentation or other abusive debt collection practices.” 15 U.S.C. §§ 1692(b) & (c).
       11.     Congress explained that the purpose of the Act was not only to eliminate abusive
debt collection practices, but also to “insure that those debt collectors who refrain from using
abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e).
       12.     After determining that the existing consumer protection laws were inadequate, id.
§ 1692(b), Congress gave consumers a private cause of action against debt collectors who fail to
comply with the Act. Id. § 1692k.
       13.     The purpose of the FDCPA is to protect consumers from deceptive or harassing
actions taken by debt collectors, with the aim of limiting the suffering and anguish often inflicted
by independent debt collectors. Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir. 2002); Russell v.
Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).
       14.     To further these ends, “the FDCPA enlists the efforts of sophisticated consumers ...
as 'private attorneys general' to aid their less sophisticated counterparts, who are unlikely
themselves to bring suit under the Act, but who are assumed by the Act to benefit from the deterrent



                                                 2
Case 1:21-cv-01877-ENV-VMS Document 1 Filed 04/07/21 Page 3 of 9 PageID #: 3




effect of civil actions brought by others.” Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85,
91 (2d Cir. 2008).
          15.   As such, the circumstances of the particular debtor in question have no bearing as
to the question of whether there has been a violation of the FDCPA. See Easterling v. Collecto,
Inc., 692 F.3d 229, 234 (2d Cir. 2012). Indeed, it is not necessary for a plaintiff to show that he
or she was confused by the communication received. Jacobson 516 F.3d at 91. Likewise, the
plaintiff consumer's actions or inaction in response to a communication from a debt collector are
irrelevant. Thomas v. Am. Serv. Fin. Corp., 966 F. Supp. 2d 82, 90 (E.D.N.Y. 2013).
          16.   Instead, “the test is how the least sophisticated consumer—one not having the
astuteness of a 'Philadelphia lawyer' or even the sophistication of the average, everyday, common
consumer—understands the notice he or she receives.” Russell 74 F.3d at 34.
          17.   If a debt collector's communication is “reasonably susceptible to an inaccurate
reading” by the least sophisticated consumer, it violates the FDCPA. DeSantis v. Computer Credit,
Inc., 269 F.3d 159, 161 (2d Cir. 2001). Similarly, a communication violates the FDCPA if it is
“open to more than one reasonable interpretation, at least one of which is inaccurate,” or if the
communication “would make the least sophisticated consumer uncertain as to her rights.” Clomon
v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993); Jacobson 516 F.3d at 90.
          18.   The FDCPA is a strict liability statute, and a debt collector's intent may only be
considered as an affirmative defense. 15 U.S.C. § 1692k(c); Ellis v. Solomon & Solomon, P.C.,
591 F.3d 130, 135 (2d Cir. 2010). Likewise, “the degree of a defendant's culpability may only be
considered in computing damages.” Bentley v. Great Lakes Collection Bureau, 6 F.3d 60, 63 (2d
Cir. 1993). A single violation of the FDCPA to establish civil liability against the debt collector.
Id.

                                  FACTUAL ALLEGATIONS
          19.   Defendant regularly collects or attempts to collect debts asserted to be owed to
others.
          20.   Defendant is regularly engaged, for profit, in the collection of debts allegedly owed
by consumers.
          21.   The principal purpose of Defendant's business is the collection of such debts.
          22.   Defendant uses the mails in its debt collection business.



                                                  3
Case 1:21-cv-01877-ENV-VMS Document 1 Filed 04/07/21 Page 4 of 9 PageID #: 4




        23.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).
        24.     Defendant alleges Plaintiff owes a debt to NYU Langone Physician Services (the
“alleged Debt”).
        25.     The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of a
transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
        26.     The alleged Debt does not arise from any business enterprise of Plaintiff.
        27.     The alleged Debt, to the extent it exists, arises from personal medical services
rendered to Plaintiff.
        28.     The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
        29.     At an exact time known only to Defendant, the alleged Debt was assigned or
otherwise transferred to Defendant for collection.
        30.     At the time the alleged Debt was assigned or otherwise transferred to Defendant for
collection, the alleged Debt was in default.
        31.     In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by calls to
Plaintiff's telephone.
        32.     In its efforts to collect the alleged Debt, Defendant contacted Plaintiff in writing,
including by letter dated July 17, 2020 (the “Letter”). (A true and accurate copy of the Letter is
annexed hereto as Exhibit 1).
        33.     The Letter was the initial written communication Plaintiff received from Defendant
concerning the alleged Debt.
        34.     The Letter conveyed information regarding the alleged Debt.
        35.     The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
        36.     The Letter was received and read by Plaintiff.
        37.     At the time Defendant sent the Letter, Plaintiff did not owe the alleged Debt.
        38.     On March 19, 2020, Plaintiff filed a voluntary petition for relief under Chapter 7 of
Title 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court
for the Eastern District of New York (NYEB Case No. 1-20-41655-NHL).
        39.     On June 30, 2020, Plaintiff was granted a discharge of all pre-petition debts
pursuant to 11 U.S.C. § 524, which discharge included the alleged Debt.




                                                  4
Case 1:21-cv-01877-ENV-VMS Document 1 Filed 04/07/21 Page 5 of 9 PageID #: 5




        40.        15 U.S.C. § 1692g protects Plaintiff's concrete interests. Plaintiff has the interest
and right to receive a clear, accurate and unambiguous validation notice, which allows a consumer
to confirm that he or she owes the debt sought to be collected by the debt collector. As set forth
herein, Defendant deprived Plaintiff of this right.
        41.        15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendant. As set
forth herein, Defendant deprived Plaintiff of this right.
        42.        11 U.S.C. § 524 protects Plaintiff's concrete interests. Plaintiff has the interest and
right to be free from creditors and/or debt collectors from seeking to collect debts which have been
discharged in bankruptcy. Defendant deprived Plaintiff of this right
        43.        Plaintiff's injury is “particularized” and “actual” in that the letter that caused the
injury was addressed and sent to Plaintiff specifically.
        44.        Plaintiff's injury is directly traceable to Defendant's conduct, because Defendant
sent the Letter.
        45.        A favorable judicial resolution of Plaintiff's case would redress Plaintiff's injury
with damages.
        46.        The deprivation of Plaintiff's rights will be redressed by a favorable decision herein.
        47.        Plaintiff has been misled by Defendant's actions.
        48.        Plaintiff justifiably fears that, absent this Court's intervention, Defendant will
continue to use abusive, deceptive, unfair and unlawful means in its attempts to collect the Debt.
        49.        Plaintiff justifiably fears that, absent this Court's intervention, Defendant will
ultimately cause her unwarranted economic harm.
        50.        As a result of Defendant's conduct, Plaintiff was forced to hire counsel and
therefore has incurred damages including reasonable attorneys' fees in reviewing Plaintiff's rights
under the law and prosecuting this claim.
        51.        As a result of Defendant's conduct, Plaintiff's counsel was forced to expend time
and money to investigate the enforceability of the Debt.
        52.        Upon information and belief, Plaintiff can prove that all actions taken by Defendant
as described in this Complaint were taken willfully, with either the desire to harm Plaintiff with
knowledge that its actions would very likely harm Plaintiff, and/or with knowledge that its actions
were taken in violation of the law.


                                                     5
Case 1:21-cv-01877-ENV-VMS Document 1 Filed 04/07/21 Page 6 of 9 PageID #: 6




                                              FIRST COUNT
         53.    Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein
         54.    On or about March 19, 2020 (the “Bankruptcy Petition Date”), Plaintiff filed a
Chapter 7 Voluntary Petition (the “Petition”) in the United States Bankruptcy Court, for the
Eastern District of New York.
         55.    Defendant was put on notice of the Petition.
         56.    Defendant had notice of the Petition.
         57.    On or about June 30, 2020 (the “Discharge Date”) Plaintiff was granted a complete
discharge of the subject debt (the “Discharge”).
         58.    Defendant was put on notice of the Discharge.
         59.    Defendant had notice of the Discharge.
         60.    Despite the Discharge, Defendant continued to attempt to collect the debt.
         61.    Despite the Discharge, Defendant willfully continued to attempt to collect the debt.
         62.    15 U.S.C. § 1692e(2)(A) prohibits a debt collector from using any false, deceptive
or misleading representation of the character, amount, or legal status of any debt.
         63.    15 U.S.C. § 1692e(5) prohibits a debt collector from threatening to take any action
that cannot legally be taken or that is not intended to be taken.
         64.    15 U.S.C. § 1692e(10) prohibits a debt collector from using any false representation
or deceptive means to collect or attempt to collect any debt or to obtain information concerning a
consumer.
         65.    Defendant's attempt to collect Plaintiff's discharged debt is a violation of 15 U.S.C.
§ 1692e.
         66.    Defendant's attempt to collect Plaintiff's discharged debt is a violation of 11 U.S.C.
§ 524.
         67.    For the foregoing reasons, Defendant violated 15 U.S.C. § 1692e and 11 U.S.C. §
524 and is liable to Plaintiff therefor.


                                           SECOND COUNT

         68.    Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
         69.    15 U.S.C. § 1692g provides that within five days after the initial communication
with a consumer in connection with the collection of any debt, a debt collector shall, unless the


                                                   6
Case 1:21-cv-01877-ENV-VMS Document 1 Filed 04/07/21 Page 7 of 9 PageID #: 7




information is contained in the initial communication or the consumer has paid the debt, send the
consumer a written notice containing certain enumerated information.
          70.   As relevant here, 15 U.S.C. § 1692g(a)(1) requires the written notice provide the
amount of the debt.
          71.   To comply with 15 U.S.C. § 1692g(a)(1), a statement of the amount of the debt
must clearly, accurate and without ambiguity convey, from the perspective of the least
sophisticated consumer, the actual amount of the debt.
          72.   The Letter claims that Plaintiff owes $92.17 (the “Claimed Amount”).
          73.   As a result of Plaintiff’s bankruptcy discharge, Plaintiff did not owe the Claimed
Amount.
          74.   Plaintiff did not owe the Claimed Amount at the time the alleged Debt was assigned
or otherwise transferred to Defendant for collection.
          75.   Plaintiff did not owe the Claimed Amount at the time Defendant sent Plaintiff the
Letter.
          76.   Plaintiff did not owe the Claimed Amount at the time Plaintiff received the Letter.
          77.   As such, Defendant did not clearly convey, from the perspective of the least
sophisticated consumer, the actual amount of the alleged Debt as required by 15 U.S.C. §
1692g(a)(1).
          78.   As such, Defendant did not accurately convey, from the perspective of the least
sophisticated consumer, the actual amount of the alleged Debt as required by 15 U.S.C. §
1692g(a)(1).
          79.   For the foregoing reasons, Defendant violated 15 U.S.C. § 1692g(a)(1) and is liable
to Plaintiff therefor.


                                         THIRD COUNT
          80.   15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any debt.
          81.   15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount,
or legal status of any debt.
          82.   15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.


                                                   7
Case 1:21-cv-01877-ENV-VMS Document 1 Filed 04/07/21 Page 8 of 9 PageID #: 8




          83.   The Letter claims that Plaintiff owes $92.17.
          84.   Plaintiff did not owe the Claimed Amount at the time the alleged Debt was assigned
or otherwise transferred to Defendant for collection.
          85.   Plaintiff did not owe the Claimed Amount at the time Defendant sent Plaintiff the
Letter.
          86.   Plaintiff did not owe the Claimed Amount at the time Plaintiff received the Letter.
          87.   As a result of Plaintiff’s bankruptcy discharge, Plaintiff did not owe the Claimed
Amount.
          88.   Defendant's allegation that Plaintiff owed the Claimed Amount is a false
representation made in connection with the collection of the alleged Debt in violation of 15 U.S.C.
§ 1692e.
          89.   Defendant's allegation that Plaintiff owed the Claimed Amount is a deceptive
representation made in connection with the collection of the alleged Debt in violation of 15 U.S.C.
§ 1692e.
          90.   Defendant's allegation that Plaintiff owed the Claimed Amount is a false
representation of the character of the alleged Debt in violation of 15 U.S.C. § 1692e(2)(A).
          91.   Defendant's allegation that Plaintiff owed the Claimed Amount is a false
representation of the amount of the alleged Debt and the legal status of the Debt in violation of 15
U.S.C. § 1692e(2)(A).
          92.   Defendant's allegation that Plaintiff owed the Claimed Amount is a false
representation and deceptive means made in an attempt to collect the alleged Debt in violation of
15 U.S.C. § 1692e(10).
          93.   For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(A)
and 1692e(10) and is liable to Plaintiff therefor.


                                         JURY DEMAND
          94.   Plaintiff hereby demands a trial of this action by jury.

                                     PRAYER FOR RELIEF
          WHEREFORE, Plaintiff respectfully requests judgment be entered as follows:

                a. Finding Defendant's actions violate the FDCPA; and


                                                     8
Case 1:21-cv-01877-ENV-VMS Document 1 Filed 04/07/21 Page 9 of 9 PageID #: 9




            b. Awarding Plaintiff statutory damages in the amount of $1,000.00 as provided
               under 15 U.S.C. § 1692k(a)(2)(A); and
            c. Awarding Plaintiff actual damages in an amount to be determined at trial as
               provided under 15 U.S.C §1692k(a)(1) and
            d. Awarding Plaintiff's the costs of this action and reasonable attorneys' fees as
               provided under 15 U.S.C. § 1692k(a)(3); and
            e. Awarding Plaintiff such other and further relief that the Court determines is just
               and proper.

DATED: March 31, 2021


                                          BARSHAY SANDERS, PLLC

                                          By: /s Craig B. Sanders
                                          Craig B. Sanders, Esq.
                                          100 Garden City Plaza, Suite 500
                                          Garden City, New York 11530
                                          Email: csanders@barshaysanders.com
                                          Tel: (516) 203-7600
                                          Fax: (516) 282-7878
                                          Attorneys for Plaintiff
                                          Our File No.: 119313




                                              9
